Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 1 of 28




                              Exh. 6
Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 2 of 28
                           Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 3 of 28




1     INTRODUCTION

The purpose of this Test Report is to document the procedures that Pro V&V, Inc. followed to
perform certification testing of the Dominion Voting Systems D-Suite 5.5-A Voting System
Voting System to the requirements set forth for voting systems in the State of Georgia Election
Systems Certification Program.

1.1   Authority

The State of Georgia has a unified voting system whereby all federal, state, and county elections
are to use the same voting equipment. Beginning in 2020, the unified voting system shall be an
optical scanning voting system with ballot marking devices.

The Georgia Board of Elections, under the authority granted to it by the Georgia Election Code,
has the duty to promulgate rules and regulations to obtain uniformity in the practices and
procedures of local election officials as well as to ensure the fair, legal, and orderly conduct of
primaries and elections. The Georgia Board of Elections is to investigate frauds and irregularities
in primaries and elections and report violations for prosecution. It can issue orders, after the
completion of appropriate proceedings, directing compliance with the Georgia Election Code.

The Georgia Secretary of State is designated as the Chief Election Official and is statutorily
tasked with developing, programing, building, and reviewing ballots for use by counties and
municipalities on the unified voting system in the state. The Georgia Election Code provides
that the Secretary of State is to examine and approve an optical scanning voting system and
ballot marking devices prior to their use in the state. County Boards of Elections (CBE) may
only use an optical scanning voting system and ballot marking devices that have been approved
and certified and that may be continuously reviewed for ongoing certification, by the Secretary
of State. The Secretary of State has authority to decertify voting systems. The Secretary of State
has promulgated rules and regulations that govern the voting system certification process.

1.2   References

The documents listed below were utilized in the development of this Test Report:

       Election Assistance Commission Testing and Certification Program Manual, Version 2.0

       Election Assistance Commission Voting System Test Laboratory Program Manual,
       Version 2.0
                          Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 4 of 28




        National Voluntary Laboratory Accreditation Program NIST Handbook 150, 2016
                                                                       -
        July 2016

        National Voluntary Laboratory Accreditation Program NIST Handbook 150-22, 2008
                                                          -

        Pro V&V, Inc. Quality Assurance Manual, Revision 7.0

        United States 107th Congress Help America Vote Act (HAVA) of 2002 (Public Law 107-
        252), dated October 2002

        Dominion Voting Systems D-Suite 5.5-ATechnical Data Package

1.3    Terms and Abbreviations

The terms and abbreviations applicable to the development of this Test Plan are listed
below:

           Ballot Marking Device
            Commercial Off-The-Shelf
 EAC      Election Assistance Commission
 EMS      Election Management System
 FCA      Functional Configuration Audit
 PCA      Physical Configuration Audit
 TDP     Technical Data Package
           Voting System Test Laboratory
 2005 VVSG       EAC 2005 Voluntary Voting Systems Guidelines

1.4    Background
The State of Georgia identified the Dominion Voting Systems D-Suite 5.5-A Voting System to
be evaluated as part of this test campaign. This report documents the findings from that
evaluation.
                           Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 5 of 28




functions, which are essential to the conduct of an election in the State of Georgia, were
evaluated.

The scope of this testing event incorporated a sufficient spectrum of physical and functional tests
to verify that the D-Suite 5.5-A Voting System conformed to the State of Georgia requirements.
Specifically, the testing event had the following goals:

       Ensure proposed voting systems provide support for all Georgia election management
       requirements (i.e. ballot design, results reporting, recounts, etc.).

       Simulate pre-election, Election Day, absentee, recounts, and post-election activities on
       the corresponding components of the proposed voting systems for the required election
       scenarios.

2   TEST CANDIDATE

The D-Suite 5.5-A Voting System is a paper-based optical scan voting system consisting of the
following major components: The Election Management System (EMS), the ImageCast Central
(ICC), the ImageCast Precinct (ICP), and the ImageCast X (ICX) BMD. The D-Suite 5.5-A
Voting System configuration is a modification from the EAC approved D-Suite 5.0 system
configuration. The D-Suite 5.5-A Voting System will be configured with the KNOWiNK
Pollpad which utilizes the ePulse Epoll data management system, for voter registration purposes.

The following table provides the software and hardware components of the D-Suite 5.5-A Voting
System that were tested, identified with versions and model numbers:

                            Table 2-1 D-Suite 5.5-A Voting System

                                                 Firmware/Software               Hardware
      D-Suite 5.5-A Voting System Component
                                                        Version                   Model
                                  Software Applications
        EMS Election Event Designer (EED)               5.5.12.1                     ---
       EMS Results Tally and Reporting (RTR)            5.5.12.1                     ---
             EMS Application Server                     5.5.12.1                     ---
          EMS File System Service (FSS)                 5.5.12.1                     ---
             EMS Audio Studio (AS)                      5.5.12.1                     ---
         EMS Data Center Manager (DCM)                  5.5.12.1                     ---
        EMS Election Data Translator (EDT)              5.5.12.1                     ---
                         Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 6 of 28




                     Table 2-1 D-Suite 5.5-A Voting System (continued)

                                                 Firmware/Software         Hardware
      D-Suite 5.5-A Voting System Component
                                                        Version             Model
 Device Configuration File (DCF)                   5.4.01_20170521            ---
                      Polling Place Scanner (PPS) and Peripherals
 ImageCast Precinct (ICP)                      5.5.3-0002                PCOS-320C
 ICP Ballot Box                                ---                       BOX-330A
                              EMS Standard Configuration
 Dell Server R640                                          ---              R640
 Dell Precision 3430                                       ---              3430
 Dell Network Switch                                       ---             X10206P
                               EMS Express Configuration
 Dell Precision 3420                                       ---                3420
 Dell Monitor                                              ---              P2419H
 Dell Network Switch                                       ---               X1008
                      Central Scanning Device (CSD) Components
 ImageCast Central                                    5.5.3.0002              ---
 Canon DR-G1130 Scanner                                    ---            DR-G1130
 Canon DR-M160II Scanner                                   ---            DR-M160II
 Dell Optiplex 3050AIO Computer                    Windows 10 Pro          3050AIO
                         ADA Compliant Ballot Marking Device
 Avalue                                                5.5.10.30           HID-21V
 HP M402dne Printer                                        ---             M402dne
                                   ePollbook Solution
 KNOWiNK Poll Pad                                          ---           iPad Air Rev. 2
 KNOWiNK ePulse Epoll Data Management
                                                           ---                 ---
 System


2.1    Testing Configuration

The following is a breakdown of the D-Suite 5.5-A Voting System components and
configurations for the test setup:

Standard Testing Platform (D-Suite 5.5-A):

The system will be configured in the EMS Standard configuration with an Adjudication
                            Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 7 of 28




as accessible voting stations.

The KNOWiNK Epollbook solution consisting of the Poll Pad and ePulse Epoll data
management system, will be setup and interfaced as required with the EMS Standard
configuration.

Dominion Voting Systems is expected to provide all previously identified software and
equipment necessary for the test campaign along with the supporting materials listed in section
2.2. The State of Georgia is providing the election definitions and ballots.

Express Testing Platform (D-Suite 5.5-A):

The system will be configured in the EMS Express configuration. This platform will be used to
test all scenarios as provided by the election definition.

The central office setup will be an EMS Express configuration accompanied by both Canon DR-
G1130 and Canon DR-



as accessible voting stations.

The KNOWiNK Epollbook solution consisting of the Poll Pad and ePulse Epoll data
management system, will be setup and interfaced as required with the EMS Standard
configuration.

Dominion Voting Systems provided all previously identified software and equipment necessary
for the test campaign along with the supporting materials ,election definitions, and ballots


2.2   Test Support Equipment/Materials

The following materials, if required, were supplied by Dominion Voting Systems to facilitate
testing:

       USB Flash Drives
                              Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 8 of 28




       Ballot Paper
       Marking Devices
       Pressurized air cans
       Lint-free cloth
       Cleaning pad and isopropyl alcohol
       Labels
       Other materials and equipment as required

3     TEST PROCESS AND RESULTS

The following sections outline the test process that was followed to evaluate the D-Suite 5.5-A
Voting System under the scope defined in Section 1.5.

3.1   General Information

All testing was conducted under the guidance of Pro V&V by personnel verified by Pro V&V to
be qualified to perform the testing. The examination was performed at the Pro V&V, Inc. test
facility located in Cummings Research Park, Huntsville, AL.

3.2   Testing Initialization

Prior to execution of the required test scenarios, the systems under test underwent testing
initialization to establish the baseline for testing and ensure that the testing candidate matched
the expected testing candidate and that all equipment and supplies were present.

The following were completed during the testing initialization:

       Ensure proper system of equipment. Check connections, power cords, keys, etc.
       Check version numbers of (system) software and firmware on all components.
       Verify the presence of only the documented COTS.
       Ensure removable media is clean
       Ensure batteries are fully charged.
                            Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 9 of 28




         Retain proof of version numbers.

3.3     Summary Findings

The voting system was evaluated against the requirements set forth for voting systems by the
State of Georgia. A Conditions of Satisfaction Checklist was developed based on each identified
test requirements. Throughout the test campaign, Pro V&V executed tests, inspected resultant
data and performed technical documentation reviews to ensure that each applicable requirement
was met. The Conditions of Satisfaction Checklist is presented in Section 4 of this test report.
The Summary Findings from each area of evaluation are presented in the following sections.

3.3.1    Physical Configuration Audit (PCA) and Setup

Prior to test initiation, the D-Suite 5.5-A Voting System was subjected to a Physical
Configuration Audit (PCA) to baseline the system and ensure all items necessary for testing were
present. This process included validating that the hardware and software components received
for testing matched hardware and software components proposed and demonstrated to the State
during the RFP process. This process also included validating that the submitted components
matched the software and hardware components which have obtained EAC certification to the
Voluntary Voting System Guidelines (VVSG) Standard 1.0, by comparing the submitted
components to the published EAC Test Report. The system was then setup as designated by the
manufacturer supplied Technical Documentation Package (TDP).

Photographs of the system components, as configured for testing, are presented below:
Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 10 of 28




Photograph 1: EMS Express Configuration
 Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 11 of 28




Photograph 2: EMS Standard Configuration
Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 12 of 28
Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 13 of 28
Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 14 of 28
                         Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 15 of 28




                                  Photograph 6: ePollbok

A pre-certification election was then loaded and an Operational Status Check was performed to
verify satisfactory system operation. The Operational Status Check consisted of processing
ballots and verifying the results obtained against known expected results from pre-determined
                           Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 16 of 28




Summary Findings

During execution of the test procedure, the components of the D-Suite 5.5-A system were
documented by component name, model, serial number, major component, and any other
relevant information needed to identify the component. For COTS equipment, every effort was
made to verify that the COTS equipment had not been modified for use. Additionally, the
Operational Status Check was successfully completed with all actual results obtained during test
execution matching the expected results.

3.3.2   System Level Testing

System Level Testing included the Functional Configuration Audit (FCA), the Accuracy Test,
the Volume and Stress Test, and the System Integration Test. This testing included all
proprietary components and COTS components (software, hardware, and peripherals).

During System Level Testing, the system was configured exactly as it would for normal field use
per the manufacturer. This included connecting the supporting equipment and peripherals.

3.3.2.1 Functional Configuration Audit (FCA)

The Functional Configuration Audit (FCA) encompassed an examination of the system to the
requirements set forth by the State of Georgia Election Systems Certification Program as
designed in the Test Plan, and which are included in this report in the Conditions of Satisfaction
Checklist.

Summary Findings

The D-Suite 5.5-A system successfully passed the FCA Tests without any noted issues. The
individual testing requirements and their results can be seen in the included Conditions of
Satisfaction Checklist.

3.3.2.2 Accuracy Testing

The Accuracy Test ensured that each component of the voting system could process at least
1,549,703 consecutive ballot positions correctly within the allowable target error rate. The
                                                                                        idate
                           Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 17 of 28




Summary Findings

The D-Suite 5.5-A system successfully passed the Accuracy Test. It was noted during test
performance that the ICP under test experienced a memory lockup after scanning approximately
4500 ballots. The issue was presented to Dominion for resolution. Dominion provided the
following analysis of the issue:

The ICP uClinux operating system does not have a memory management unit (MMU) and, as
such, it can be susceptible to memory fragmentation. The memory allocation services within the
ICP application are designed to minimize the effects of memory fragmentation. However, if the
ICP scans a large number of ballots (over 4000), without any power cycle, it can experience a
situation where the allocation of a large amount of memory can fail at the Operating System
level due to memory fragmentation across the RAM. This situation produces an error message
on the ICP which requires the Poll Worker to power cycle the unit, as documented. Once
restarted, the ICP can continue processing ballots without issue. All ballots scanned and counted
prior to the power cycle are still retained by the unit; there is no loss in data.

Pro V&V performed a power cycle, as instructed by Dominion, and verified that the issue was
resolved and that the total ballot count was correct. Scanning then resumed with no additional
issues noted.

A total of 1,569,640 voting positions were processed on the system with all actual results
verified against the expected results. The individual testing requirements and their results can be
seen in the included Conditions of Satisfaction Checklist.

3.3.2.3 Volume and Stress Testing

The Volume & Stress Tests                                                        ability to meet
the requirement limits and conditions set forth by the State of Georgia Election Systems
Certification Program as designed in the Test Plan, and which are included in this report in the
Conditions of Satisfaction Checklist.

Summary Findings

The D-Suite 5.5-A system successfully passed the Volume and Stress Tests without any noted
issues. The individual testing requirements and their results can be seen in the included
                          Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 18 of 28




3.3.2.4 System Integration Test

System Integration is a system level test that evaluates the integrated operation of both hardware
and software. System Integration tests the compatibility of the voting system software
components, or subsystems, with one another and with other components of the voting system
environment. This functional test evaluates the integration of the voting system software with the
remainder of the system.

During test performance, the system was configured as it would be for normal field use, with a
new election created on the EMS and processed through the system components to final results.

Summary Findings

The D-Suite 5.5-A system successfully passed the System Integration Test without any noted
issues. The individual testing requirements and their results can be seen in the included
Conditions of Satisfaction Checklist.

3.3.3   e-Pollbook Testing

The ePolllbook Test evaluated the ability of the designated ePollbook to produced voter
activation cards that could be successfully processed by the BMD.

Summary Findings

The D-Suite 5.5-A system successfully passed the ePollbook Test without any noted issues. The
individual testing requirements and their results can be seen in the included Conditions of
Satisfaction Checklist.

3.3.4 Ballot Copy Testing

The Ballot Copy Test evaluated the ability of a photocopy of a ballot produced by the system to
be successfully processed by the         tabulators.

Summary Findings

The D-Suite 5.5-A system successfully passed the Ballot Copy Test without any noted issues.
The individual testing requirements and their results can be seen in the included Conditions of
                          Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 19 of 28




3.3.5 Trusted Build and Software Hash Delivery

At test campaign conclusion, HASH signatures and software installation packets of the tested
software were generated for delivery to the State of Georgia.

4   Conditions of Satisfaction

The voting system was evaluated against the requirements set forth for voting systems by the
EAC 2005 VVSG and the State of Georgia. Throughout this test campaign, Pro V&V executed
tests, inspected resultant data and performed technical documentation reviews to ensure that each
applicable requirement was met. The Conditions of Satisfaction Checklist developed for this test
campaign is presented in Table 4-1.

                        Table 4-1 Conditions of Satisfaction Checklist


                      DOMINION Conditions of Satisfaction Checklist

        Area                               Condition                           Test Result

                    Single FCA Test Election database(s) containing
        FCA         Republican and Democratic Primaries (Open Primary)            PASS
                    and one Non-Partisan election


        FCA         Database is being built for a single county jurisdiction      PASS


                    Republican Primary = 5 Races (1 statewide, 2
        FCA                                                                       PASS
                    countywide, 3 county district level)

                    Democratic Primary = 5 Races (1 statewide, 1
        FCA         countywide, 1 state district level, 2 county district         PASS
                    level)

        FCA         Non-Partisan Election = 1 Race (1 statewide)                  PASS


                    Republican and Democratic races contain 1 to 8
               Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 20 of 28




       Table 4-1 Conditions of Satisfaction Checklist (continued)


           DOMINION Conditions of Satisfaction Checklist

Area                            Condition                           Test Result

FCA      Non-Partisan race contains 4 candidates and 1 write-in       PASS


FCA      All races are Vote for One                                   PASS


         County contains 5 Precincts, for results reporting
FCA                                                                   PASS
         purposes

         Each precinct is split at both state district and county
FCA                                                                   PASS
         district level

         Election Day Voting [4 total], 1 Vote Center
FCA                                                                   PASS
         containing 2 precincts

         Election Day Voting [4 total], 3 Polling Locations
FCA                                                                   PASS
         containing 1 precinct each
         Advance Voting [2 total], Each polling location
FCA                                                                   PASS
         houses all 5 Precincts


FCA                                                                   PASS
         Voting Polling locations

         Prepare election media fr
FCA                                                                   PASS
                            tion Day Polling locations



FCA      (Central Scan Devices) system for processing of mail-        PASS
         out absentee ballots and provisional ballots
               Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 21 of 28




       Table 4-1 Conditions of Satisfaction Checklist (continued)


           DOMINION Conditions of Satisfaction Checklist

Area                           Condition                            Test Result
         Prepare election med
FCA      for processing Advance Voting ballots generated by           PASS
         BMDs

FCA      for processing Election Day ballots generated by             PASS
         BMDs

         Produce watermarked Sample ballots for public
FCA                                                                   PASS
         distribution


         Prepare a test deck (Deck 1) of voted ballots with a
         known result using all available vote positions on all
FCA                                                                   PASS
         ballot styles generated by the test scenario, including
         write-ins, overvotes, undervotes, and blank ballots.


         Prepare an Absentee test deck (Deck 2) of voted
         absentee ballots with a known result, to be used on the
FCA                                                                   PASS
         CSD, including write-ins, overvoted races, and blank
         ballots.

         Vote test deck (Deck 1) on each BMD and print BMD
FCA                                                                   PASS
         ballots for each ballot in the test deck


FCA                                                                   PASS


         Scan the Absentee test deck (Deck 2) on the CSD and
         confirm the CSD separates ballots by various
FCA                                                                   PASS
         conditions for physical review when scanning (i.e..
              Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 22 of 28




       Table 4-1 Conditions of Satisfaction Checklist (continued)


           DOMINION Conditions of Satisfaction Checklist

Area                           Condition                            Test Result

FCA                                                                   PASS
         tabulated and verify them against test deck

         Prepare printouts from CSD documenting results               PASS
FCA
         tabulates and verify them against test deck


FCA                                                                   PASS


         Prepare printouts from CSD documenting results               PASS
FCA      tabulated and verify them against Absentee test deck
         (Deck 2)

         Upload to EMS the election media used in PPS and             PASS
FCA
         CSD devices

         Prepare printouts from EMS documenting the results           PASS
FCA
         tabulated and verify them against test deck contents

         Prepare printouts documenting results at various             PASS
FCA
         reporting levels:

         Prepare printouts documenting results at various             PASS
FCA
         reporting levels: Precinct

         Prepare printouts documenting results at various
FCA                                                                   PASS
         reporting levels: Polling Place

         Prepare printouts documenting results at various             PASS
FCA
         reporting levels: vote Type
                   Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 23 of 28




           Table 4-1 Conditions of Satisfaction Checklist (continued)


               DOMINION Conditions of Satisfaction Checklist

 Area                               Condition                           Test Result

Accuracy     General election                                             PASS


Accuracy     21 Contests in election                                      PASS


Accuracy     2 Column Ballot                                              PASS


Accuracy     5 Precincts                                                  PASS



Accuracy     Election is produced at County Level                         PASS


Accuracy     No Counting Groups                                           PASS


Accuracy     Incumbency is supported                                      PASS


Accuracy     No Straight Party Voting                                     PASS


             Non-Partisan contests only (Candidates are not               PASS
Accuracy     directly linked to parties, but are labeled by party on
             the ballot)

             Parties (for labeling purposes):                             PASS
                   Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 24 of 28




           Table 4-1 Conditions of Satisfaction Checklist (continued)


               DOMINION Conditions of Satisfaction Checklist

 Area                               Condition                             Test Result

Accuracy     Write-Ins present in all races                                 PASS


Accuracy     Proposed State Wide Referendums                                PASS


Accuracy     Advance Voting (Early Voting)                                  PASS


Accuracy     Elections for Judges are Non-Partisan                          PASS

             N of M Voting
Accuracy     o Test N of M 6 of 8                                           PASS
             o Test N of M 8 of 10
             1000 Ballots printed from BMD using 3 units as
Accuracy     follows (Unit 1: 250 ballots, unit 2: 250 ballots, unit 3:     PASS
             500 ballots)

             Run the Accuracy Test Election on BMD & Verify                 PASS
Accuracy
             results against known expected results

             Run the Accuracy Test Election on PPS & Verify                 PASS
Accuracy
             results against known expected results

             Run the Accuracy Test Election on CSD & Verify                 PASS
Accuracy
             results against known expected results

             Reporting:                                                     PASS
Accuracy
             Winners: Contest reports review
                   Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 25 of 28




           Table 4-1 Conditions of Satisfaction Checklist (continued)


               DOMINION Conditions of Satisfaction Checklist

 Area                              Condition                            Test Result
             Election Night Reporting: Export Election Night              PASS
Accuracy     Results in the following formats:
             o Common Data Format (CDF)

             Election Night Reporting: Export Election Night              PASS
Accuracy     Results in the following formats:
             o Non-CDF

             Accuracy in ballot counting and tabulation shall
Accuracy     achieve 100% for all votes cast (1,549,703 ballot            PASS
             positions)

 V&S         Volume & Stress Open Primary Election                        PASS



 V&S         400 Precincts                                                PASS


 V&S         1 County                                                     PASS


 V&S         150 Ballot Styles                                            PASS


 V&S         30 Ballot Styles in 1 Precinct                               PASS


 V&S         3 Languages (English, Spanish, Korean)                       PASS
              Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 26 of 28




       Table 4-1 Conditions of Satisfaction Checklist (continued)


           DOMINION Conditions of Satisfaction Checklist

Area                           Condition                            Test Result

V&S      30 candidates in 1 contest                                   PASS


V&S      Referendum (Approximately 15000 words)                       PASS


         Referendum: Test using 10pt Arial Font (Currently            PASS
V&S
         used in State of Georgia)

         Referendum: Test using 12pt Sans Serif font (To              PASS
V&S
         Accommodate future changes)


V&S      Referendum: Verify at Normal Size                            PASS


         Referendum: Verify when Zoomed-In (Text size                 PASS
V&S
         increased)

         Candidate Name Lengths (Must support 25
V&S      characters) Verify to make sure they display                 PASS
         properly

V&S      Candidate Name Lengths       Check Translations              PASS


         Candidate Name Lengths Check appearance on                   PASS
V&S
         BMD Printed Ballot

         Candidate Name Lengths       Check appearance on             PASS
V&S
         Ballot Review Screen
                      Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 27 of 28




              Table 4-1 Conditions of Satisfaction Checklist (continued)


                  DOMINION Conditions of Satisfaction Checklist

   Area                                Condition                           Test Result
                Tabulator Reports Tabulators print 3 copies of Zero          PASS
   V&S
                Proof Reports, and Results Reports

                Run the V&S Test Election on BMD & Verify results            PASS
   V&S
                against known expected results

                Run the V&S Test Election on PPS & Verify results            PASS
   V&S
                against known expected results

                Run the V&S Test Election on CSD & Verify results            PASS
   V&S
                against known expected results

                Reporting:                                                   PASS
   V&S
                Winners: Contest reports review

                Reporting:                                                   PASS
   V&S          Results: Precinct summary reports, precinct-based
                reporting, reporting by Congressional District Level

                Verify that the Pollbook can program voter activation        PASS
Epollbook
                cards for BMD

                Verify that voter activation cards activate the correct      PASS
Epollbook


                Verify whether or not a ballot produced by the BMD,          PASS
Ballot Copy     can be photocopied, and then have the photocopied
                ballot be successfully cast on:
                     Case 1:20-cv-04809-TCB Document 1-7 Filed 11/25/20 Page 28 of 28




              Table 4-1 Conditions of Satisfaction Checklist (continued)


                  DOMINION Conditions of Satisfaction Checklist

  Area                                Condition                            Test Result
  System        Run the SI Test Election on BMD & Verify results             PASS
Integration     against known expected results

  System        Run the SI Test Election on PPS & Verify results             PASS
Integration     against known expected results

  System        Run the SI Test Election on CSD & Verify results             PASS
Integration     against known expected results

  System        Reporting:                                                   PASS
Integration     Winners: Contest reports review

                Reporting:
  System
                Results: Precinct summary reports, precinct-based            PASS
Integration
                reporting, reporting by Congressional District Level
